Citation Nr: 0614909	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-43 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right knee arthritis, now 
post right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1948 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran testified at a February 2006 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.

In May 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In December 1999, the RO denied the veteran's claim for 
service connection for right knee arthritis because there was 
no evidence showing a nexus between his right knee arthritis 
and military service.  Although the RO in January 2000 
notified the veteran of that decision and apprised him of his 
procedural and appellate rights, he did not appeal.

2.  The additional evidence received since that December 1999 
decision relates only to the veteran's current right knee 
disorder and does not address whether it is related to 
service; it is therefore either cumulative or redundant, and 
neither relates to an unestablished fact necessary to 
substantiate the claim nor raises a reasonable possibility of 
substantiating it.


CONCLUSIONS OF LAW

1.  The RO's December 1999 decision denying the claim for 
service connection for right knee arthritis is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

2.  The evidence received since that December 1999 decision 
is not new and material and, therefore, is insufficient to 
reopen the claim for service connection for right knee 
arthritis, now post right knee replacement.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  According to GC, Pelegrini did not require that 
VCAA notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, slip op. at 9 
("The statute and regulation are silent regarding the format 
to be used for the required notification").

Here, the RO complied with both the timing and content 
requirements for VCAA notification.  It complied with the 
timing requirements by sending a September 2003 VCAA letter 
after the veteran filed his July 2003 petition to reopen his 
previously denied claim for service connection for right knee 
arthritis, before adjudicating this claim in its January 2004 
rating decision.  This letter also contained all of the 
elements of proper VCAA notice.  In it, the RO correctly told 
the veteran that it was working on his right knee arthritis 
claim, that it had previously denied his claim for service 
connection for right knee arthritis in December 1999, and 
that in order for the RO to reconsider this claim, he had to 
submit new and material evidence.  The RO also defined new 
and material evidence and, later in the letter, in an 
attachment entitled, "What the Evidence Must Show," 
explained what the veteran needed to show to establish 
entitlement to service connection on a direct and presumptive 
basis.  See Kent v. Nicholson, No. 04-181 (Vet. App. Mar. 31, 
2006) (in cases involving petition to reopen claims based on 
new and material evidence, the veteran must be informed of 
the prior basis of the denial and what constitutes new and 
material evidence).  The letter also indicated the 
information or evidence needed from the veteran, his and VA's 
responsibilities in obtaining additional Federal and non-
Federal evidence, and how VA would assist him in obtaining 
this evidence.  The RO also told the veteran it needed 
additional evidence, listed many types of evidence, including 
medical reports, and told the veteran to send the needed 
evidence promptly.

In addition, while this appeal was pending, the Court decided 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
petition to reopen and the underlying claim for service 
connection for right knee arthritis, as well as how to 
establish entitlement to an increased evaluation for a 
service-connected disability, he was not provided information 
regarding the effective date that would be assigned if his 
petition to reopen and underlying service-connection claim 
were granted.  Despite this inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Because the Board will deny the 
petition to reopen the claim for service connection for right 
knee arthritis, any question as to the appropriate effective 
date to be assigned is rendered moot, as there is no 
effective date to assign.

Moreover, VA obtained all records identified by the veteran, 
including the records submitted in connection with his 
application for combat-related special compensation (CRSC) 
from the Department of the Army, discussed at the Travel 
Board hearing (Hearing transcript, pp. 10, 19).   In July 
2005, prior to sending the case to the Board, the RO repeated 
its VCAA notification, including asking for evidence showing 
a link between his diagnosed arthritis and military service, 
which was the basis for the previous denial as explained 
below, and the veteran did not indicate that any such 
evidence existed, other than the CRSC-related evidence 
submitted after the hearing regarding which he waived RO 
consideration in February 2006.  As there is no indication 
that any other records exist that should be requested, or 
that any pertinent evidence was not received, VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's petition to reopen his claim for service connection 
for right knee arthritis.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record, and to 
warrant reopening this evidence "must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this one, that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2005).

In December 1999, the RO denied the veteran's claim for 
service connection for right knee arthritis, stating that, 
although there was a diagnosis of right knee arthritis, there 
was no evidence showing a link between this arthritis and 
military service.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (Generally, to establish service connection, a veteran 
"must show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events").  The 
veteran was notified of that decision and apprised of his 
procedural and appellate rights in a January 2000 letter, but 
he did not timely appeal.  The unappealed December 1999 
decision became final and binding based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  And, because the veteran 
did not appeal that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  See also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Because the last final denial of his claim was based on the 
absence of evidence establishing a nexus between the 
veteran's current right knee arthritis and his military 
service, he has to submit evidence as to whether there is 
such a nexus in order to reopen his claim.  He has not done 
so.  None of the evidence received since December 1999 
relating to the veteran's right knee disorder contains 
competent evidence that it is related to service.  For 
example, the VA outpatient treatment (VAOPT) records, 
including those of December 2000 and January 2003 noting 
right knee degenerative joint disease (DJD), those of July 
2003 noting severe right knee osteoarthritis, those of 
September 2003 noting chronic right knee arthritis, and the 
December 2003 total right knee arthroplasty operation report, 
contain information regarding the veteran's current right 
knee disorder and do not address the etiology of this 
disorder, including whether it is related to service.  
Moreover, to the extent the veteran testified at the Travel 
Board hearing and claimed elsewhere that there was a nexus 
between his right knee disorder and his military service, 
this does not constitute competent evidence because the 
veteran does not possess the requisite expertise to opine as 
to this etiological question.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  Thus, the new evidence since the December 
1999 denial does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim because it 
simply reiterates that the veteran has a current right knee 
disorder but does not address whether this disorder is 
related to service.

Thus, the evidence received since the last final denial of 
the veteran's claim for service connection for right knee 
arthritis is not new and material.  His petition to reopen 
his claim for service connection for right knee arthritis, 
which resulted in a right knee replacement operation, must 
therefore be denied.


ORDER

The petition to reopen the claim for service connection for 
right knee arthritis, now post right knee replacement, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


